Peck, J.,
delivered the opinion of the court:
Finley Y. Clark, a resident of Savannah, Georgia, claims the proceeds of six and a half hales and twelve pockets of sea-island cotton and seven bales of upland cotton, which went from his into the custody of the United States, and was sold by the authorities of the United States and paid into the treasury.
A transcript from the registration book of cotton captured at Savannah shows that on the 12th of March, 1865, seven bales of sea-island and a like number of bales of upland cotton were taken from claimant and reported to the War Department.
Dr. Clark, the claimant, makes an excellent showing in so far as regards his abstinence from giving aid or comfort to the recent rebellion. In his own testimony he says he gave valuable information to the officers of the Union army and navy. He says he gave information to Captain Amman, of the navy, by which the latter was enabled to avoid torpedoes placed by the rebels for the destruction of Union vessels. The following letter from Major General Gilmore is appended to his deposition as an exhibit:
“Hilton Head, South Carolina, June 10, 1865.
“From what I know of Dr. F. Y. Clark, of Savannah, Georgia, and I have had the means of ascertaining a great deal about him, I regard him as one of the few citizens of Savannah who remained truly loyal during the rebellion.
“Q. A. Gilmore,
“ Major General Commanding.”
His ownership of the cotton is proved, as also the dates of purchase, which were long prior to the capture of Savannah.
It is therefore ordered that he recover for seven bales of sea-island cotton the sum of $2,014 04, and for seven bales.of upland cotton the further sum of $1,333 29, which was the net price realized for the cotton seized at Savannah, as shown by the report of the Secretary of the Treasury, making an aggregate sum of $3,347 33.